       Case 3:20-cv-09309-JCS Document 27 Filed 09/07/21 Page 1 of 3



 1   JOHN C. KIRKE, #175055
     jkirke@donahue.com
 2   ANDREW S. MACKAY, #197074
     amackay@donahue.com
 3   DONAHUE FITZGERALD LLP
     Attorneys at Law
 4   1999 Harrison Street, 26th Floor
     Oakland, California 94612-3520
 5   Telephone:     (510) 451-3300
     Facsimile:     (510) 451-1527
 6
     Attorneys for Plaintiff
 7   8 VINI INC.

 8                                   UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   8 VINI INC., a California corporation,           Case No. 3:20-cv-09309-JCS

12                      Plaintiff,                    JOINT CASE MANAGEMENT
                                                      CONFERENCE STATEMENT
13          v.
                                                      Date:      September 10, 2021
14   DSV AIR & SEA INC., a New Jersey                 Time:      2:00 p.m.
     corporation,                                     Crtrm.:    F, 15th Floor
15                                                               450 Golden Gate Avenue
                        Defendant.                               San Francisco, CA 94102
16                                                    Judge:     Honorable Joseph C. Spero

17

18

19

20

21

22

23

24

25

26
27

28

                                                                                    CASE NO. 3:20-CV-09309-
                                      JOINT CASE MANAGEMENT STATEMENT               JCS
        Case 3:20-cv-09309-JCS Document 27 Filed 09/07/21 Page 2 of 3



 1          Pursuant to the Court's Order Continuing Further Case Management Conference (ECF No.

 2   24, May 24, 2021) Defendant DSV Air & Sea, Inc. ("Defendant") and Plaintiff 8 Vini, Inc.

 3   ("Plaintiff") hereby submit the following Further Joint Case Management Conference Statement

 4   and Stipulation to Continue:

 5                             Further Joint Case Management Statement

 6          Most of the information set forth in the parties' initial Joint Case Management Conference

 7   Statement (ECF No. 19) and prior Further Joint Case Management Conference Statement (ECF

 8   No. 23) remains the same. The parties offer supplemental information and updates corresponding

 9   to the following numbered paragraphs in that Statement and the Court's Standing Order regarding

10   the contents of such statements (ECF No. 6-2):

11          8.      Discovery: On March 3, 2021, Plaintiff propounded a first round of interrogatories

12   and requests for production of documents. After obtaining several extensions, Defendant on June

13   2 served partial responses without producing any documents but has promised to supplement and

14   is assembling documents to produce by July 2, 2021.

15          12.     Settlement and ADR: Plaintiff made a settlement offer in January 2021 but has yet

16   to receive a response. Plaintiff has given Defendant as significant amount of information to review.

17   A substantial liability analysis has been prepared to assist Defendant in evaluating its potential

18   liability to Plaintiff and inform its settlement position. Defendant has experienced a significant

19   delay in making that evaluation due to personnel issues. Although counsel hope to actively engage

20   in settlement discussions and are hopeful they may be able to resolve the matter informally, Plaintiff

21   has become skeptical and intends to proceed with depositions.

22    Dated: September 7, 2021              DONAHUE FITZGERALD LLP
23

24                                          By: /s/ John C. Kirke
                                               John C. Kirke
25                                             Attorney for Plaintiff
                                               8 VINI, INC.
26
27

28
                                                      -1-
                                                                                          CASE NO. 3:20-CV-09309-
                                      JOINT CASE MANAGEMENT STATEMENT                     JCS
      Case 3:20-cv-09309-JCS Document 27 Filed 09/07/21 Page 3 of 3



 1
     Dated: September 7, 2021         COX, WOOTTON, LERNER, GRIFFIN & HANSEN,
 2                                    LLP

 3

 4                                    By: /s/ Arthur A. Severance
                                         Arthur A. Severance
 5                                       Attorney for Defendant
                                         DSV AIR & SEA, INC.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               -2-
                                                                      CASE NO. 3:20-CV-09309-
                                JOINT CASE MANAGEMENT STATEMENT       JCS
